EXHIBIT 31.3 CERTIFICATION PURSUANT TO SECURITIES AND EXCHANGE ACT OF 1934 RULE 13a-14(d)/15d-14(d) I, Robert M. Brinson, Jr., certify that: 1. I have reviewed this Amendment No. 2 to Annual Report on Form 10-K/A for the year ended December 31, 2012 of Smart Online, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Dated: April 30, 3013 By: /s/ Robert M. Brinson, Jr. Robert M. Brinson, Jr. Chief Executive Officer
